Exhibit 10.1

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
OTHER LOAN DOCUMENTS

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO OTHER LOAN DOCUMENTS (this “Amendment”) made as of this 21st day of
August, 2015, by and among CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware
limited partnership (the “Borrower”), CARTER VALIDUS MISSION CRITICAL REIT,
INC., a Maryland corporation (“REIT”), THE ENTITIES LISTED ON THE SIGNATURE
PAGES HEREOF AS SUBSIDIARY GUARANTORS (hereinafter referred to individually as a
“Subsidiary Guarantor” and collectively, as “Subsidiary Guarantors”; REIT and
the Subsidiary Guarantors are sometimes hereinafter referred to individually as
a “Guarantor” and collectively as “Guarantors”), KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), THE OTHER LENDERS LISTED ON THE
SIGNATURES PAGES HEREOF AS LENDERS (KeyBank and the other lenders are listed on
the signatures pages hereof as Lenders, collectively, the “Lenders”), and
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent for the
Lenders (the “Agent”).

W I T N E S S E T H:

WHEREAS, Borrower and KeyBank, individually and as Agent, and the Lenders
entered into that certain Second Amended and Restated Credit Agreement dated as
of May 28, 2014 (the “Credit Agreement”); and

WHEREAS, each of the Guarantors are a party to that certain Unconditional
Guaranty of Payment of Performance in favor of Agent and the Lenders dated as of
May 28, 2014 (the “Guaranty”);

WHEREAS, Borrower and Guarantors have requested that the Agent and the Lenders
make certain modifications to the Credit Agreement and the Guaranty; and

WHEREAS, the Agent and the Lenders have consented to such modifications, subject
to the execution and delivery of this Amendment.

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

1. Definitions. All terms used herein which are not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

2. Modification of the Credit Agreement. The Agent, the Lenders and the Borrower
hereby amend the Credit Agreement as follows:

(a) By inserting the following new definitions in §1.1 of the Credit Agreement:

“Co-Syndication Agent. Each of (i) Bank of America, N.A., a national banking
association, but only in the event that Bank of America, N.A. is a Lender,



--------------------------------------------------------------------------------

(ii) Fifth Third Bank, an Ohio corporation, but only in the event that Fifth
Third Bank is a Lender, and (iii) SunTrust Bank, a Georgia state banking
corporation, but only in the event that SunTrust Bank is a Lender.”

“KCM. KeyBanc Capital Markets, Inc.”

“Joint Lead Arrangers and Bookrunners. Each of (i) KeyBanc Capital Markets,
Inc., (ii) Capital One, National Association, (iii) Merrill Lynch, Pierce,
Fenner & Smith Incorporated and (iv) SunTrust Robinson Humphrey, Inc.”

“Permitted Equity Investments. Investments in the Equity Interests of any
Persons that are not Unconsolidated Affiliates or Wholly Owned Subsidiaries,
provided that such Person’s primary business is the ownership, operation and
development of Data Center Assets or Medical Assets.”

(b) By deleting the following from subparagraph (b) of the definition of Change
of Control in §1.1 of the Credit Agreement: “(excluding, in the case of both
clause (b)(ii) and (b)(iii) above, any individual whose initial nomination for,
or assumption of office as, a member of the REIT Board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the REIT Board)”.

(c) By modifying the definition of “Distribution” in §1.1 of the Credit
Agreement by inserting the words “or distribution (including, without,
limitation, dividend reinvestments)” following the word “dividend” in the third
line thereof.

(d) By deleting in its entirety the definition of “Liquidity” in §1.1 of the
Credit Agreement.

(e) By modifying the definition of “Unsecured Debt” in §1.1 of the Credit
Agreement by deleting the words “Secured Indebtedness” and inserting in lieu
thereof the words “Secured Debt”.

(f) By deleting in its entirety the definition of “Titled Agents” appearing in
§1.1 of the Credit Agreement, and inserting in lieu thereof the following:

“Titled Agents. The Joint Lead Arrangers and Bookrunners or any syndication or
documentation agent.”

(g) By modifying the definition of “Unencumbered Pool Value” in §1.1 of the
Credit Agreement by deleting the fifth sentence in its entirety, and inserting
in lieu thereof the following:

“Notwithstanding the foregoing, no more than sixty percent (60.0%) of the
aggregate Unencumbered Pool Value for all Unencumbered Pool Properties shall be
attributable to Medical Assets (and any excess shall be excluded from the
Unencumbered Pool Value) to and including August 21, 2016, and fifty-five
percent (55.0%) thereafter.”

 

2



--------------------------------------------------------------------------------

(h) By deleting in its entirety the definition of “Total Commitment” appearing
in §1.1 of the Credit Agreement, and inserting in lieu thereof the following:

“Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of August 21, 2015, the Total Commitment is FOUR HUNDRED
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($475,000,000.00). The Total Commitment
may increase in accordance with §2.11.”

(i) By deleting in its entirety the definition of “Total Revolving Credit
Commitment” appearing in §1.1 of the Credit Agreement, and inserting in lieu
thereof the following:

“Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time. As of
August 21, 2015, the Total Revolving Credit Commitment is FOUR HUNDRED MILLION
AND NO/100 DOLLARS ($400,000,000.00). The Total Revolving Credit Commitment may
increase in accordance with §2.11.”

(j) By deleting in its entirety §2.11(a) of the Credit Agreement, and inserting
in lieu thereof the following:

“(a) Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the date
that is one (1) year prior to the Revolving Credit Maturity Date or the Term
Loan Maturity Date, as applicable, to request an increase in the Total Revolving
Credit Commitment and/or the Total Term Loan Credit Commitment by giving written
notice to the Agent (an “Increase Notice”; and the amount of such requested
increase is the “Commitment Increase”), provided that any such individual
increase must be in a minimum amount of $5,000,000.00 and increments of
$1,000,000.00 in excess thereof, and the Total Commitment shall not exceed
$500,000,000.00. Upon receipt of any Increase Notice, the Agent shall consult
with KCM and shall notify the Borrower of the amount of the facility fees to be
paid to any Lenders who provide an additional Revolving Credit Commitment and/or
Term Loan Commitment, as applicable, in connection with such increase in the
Revolving Credit Commitment and/or Term Loan Commitment, as applicable. If the
Borrower agrees to pay the facility fees so determined, the Agent shall send a
notice to all Revolving Credit Lenders or Term Loan Lenders, as applicable (the
“Additional Commitment Request Notice”) informing them of the Borrower’s request
to increase the Total Revolving Credit

 

3



--------------------------------------------------------------------------------

Commitment or the Total Term Loan Commitment, as applicable, and of the facility
fees to be paid with respect thereto. Each Revolving Credit Lender or Term Loan
Lender, as applicable, who desires to provide an additional Revolving Credit
Commitment or Term Loan Commitment, as applicable, upon such terms shall provide
Agent with a written commitment letter specifying the amount of the additional
Revolving Credit Commitment or Term Loan Commitment, as applicable, which it is
willing to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then the
Agent and KCM shall allocate the Commitment Increase among the Revolving Credit
Lenders or Term Loan Lenders, as applicable, who provide such commitment letters
on such basis as the Agent and KCM, shall determine in their sole discretion. If
the additional Revolving Credit Commitments or Term Loan Commitments, as
applicable, so provided are not sufficient to provide the full amount of the
Revolving Credit Commitment Increase or the Term Loan Commitment Increase, as
applicable, that is requested by the Borrower, then the Agent, KCM, or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be acceptable to Agent,
KCM, and the Borrower) to become a Revolving Credit Lender or Term Loan Lender,
as applicable, and provide an additional Revolving Credit Commitment or Term
Loan Commitment, as applicable. The Agent shall provide all Revolving Credit
Lenders or Term Loan Lenders, as applicable, with a notice setting forth the
amount, if any, of the additional Revolving Credit Commitment or Term Loan
Commitment, as applicable, to be provided by each Revolving Credit Lender or
Term Loan Lender, as applicable, and the revised Revolving Credit Commitment
Percentages or Term Loan Commitment Percentages, as applicable, which shall be
applicable after the effective date of the Revolving Credit Commitment Increase
or Term Loan Commitment Increase, as applicable, specified therein (the
“Commitment Increase Date”). In no event shall any Lender be obligated to
provide an additional Revolving Credit Commitment or Term Loan Commitment.”

(k) By deleting in its entirety §2.11(d)(i) of the Credit Agreement, and
inserting in lieu thereof the following:

“(i) Payment of Activation Fee. The Borrower shall pay to KCM such facility fees
as KCM and the Lenders who are providing an additional Commitment may require to
increase the aggregate Commitment, which fees shall, when paid, be fully earned
and non-refundable under any circumstances. KCM shall pay to the Lenders
acquiring the applicable Commitment Increase certain fees pursuant to their
separate agreement; and”

 

4



--------------------------------------------------------------------------------

(l) By deleting in its entirety §4.2 of the Credit Agreement, and inserting in
lieu thereof the following:

“§4.2 Fees. The Borrower agrees to pay to KeyBank and the Joint Lead Arrangers
and Bookrunners for their own account certain fees for services rendered or to
be rendered in connection with the Loans as provided pursuant to that certain
fee letter dated as of July 31, 2015 between the Borrower, KeyBank, the Joint
Lead Arrangers and Bookrunners and certain other parties thereto (the “Agreement
Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances. The Borrower agrees and acknowledges that
no proceeds of the Loans will be used to pay any arrangement fees, and Borrower
will pay for such fees out of pocket.”

(m) By deleting in its entirety §7.2 of the Credit Agreement, and inserting in
lieu thereof the following:

“§7.2 Maintenance of Office. The Borrower and each Guarantor will maintain their
respective chief executive office at 4890 W. Kennedy Boulevard, Suite 650,
Tampa, Florida 33609, or at such other place in the United States of America as
the Borrower or any Guarantor shall designate upon thirty (30) days prior
written notice to the Agent and the Lenders, where notices, presentations and
demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.”

(n) By deleting in its entirety §8.3 of the Credit Agreement, and inserting in
lieu thereof the following:

“§8.3 Restrictions on Investments. Borrower will not make or permit to exist or
to remain outstanding any Investment except Investments in:

(a) marketable direct or guaranteed obligations of the United States of America
that mature within one (1) year from the date of purchase by such Borrower or
the Guarantor;

(b) marketable direct obligations of any of the following: Federal Home Loan
Mortgage Corporation, Student Loan Marketing Association, Federal Home Loan
Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

5



--------------------------------------------------------------------------------

(c) demand deposits, certificates of deposit, bankers acceptances and time
deposits of United States banks having total assets in excess of $100,000,000;

(d) commercial paper assigned the highest rating by two or more national credit
rating agencies and maturing not more than ninety (90) days from the date of
creation thereof;

(e) bonds or other obligations having a short term unsecured debt rating of not
less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt rating of
not less than A by S&P and A1 by Moody’s issued by or by authority of any state
of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;

(f) repurchase agreements having a term not greater than ninety (90) days and
fully secured by securities described in the foregoing subsection (a), (b) or
(c) with banks described in the foregoing subsection (c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;

(g) shares of so-called “money market funds” registered with the SEC under any
mutual fund or other registered investment company that qualifies as a “money
market fund” under Rule 2a-7 of the United States Securities and Exchange
Commission, or any successor thereto which have total assets in excess of
$50,000,000;

(h) in Land Assets;

(i) by Borrower in non-Wholly Owned Subsidiaries and Unconsolidated Affiliates;

(j) by Borrower or its Subsidiaries in Permitted Equity Investments;

(k) by the Borrower or its Subsidiaries (other than the Subsidiary Guarantors)
in Mortgage Note Receivables secured by properties that meet the property type
requirements of a Data Center Asset or a Medical Asset; and

(l) acquisition of fee simple interests or long-term ground lease interests in
Real Estate by Borrower or its Subsidiaries that meet the property type
requirements of a Data Center Asset or a Medical Asset.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in no event shall (x) the aggregate value of the
holdings of REIT and its Subsidiaries in the Investments described in
§8.3(h)-(k) exceed twenty-five percent (25%) of Gross Asset Value at any time,
(y) the aggregate value of the holdings of REIT and its Subsidiaries in
Permitted Equity Investments described in §8.3(j) exceed ten percent (10%) of
Gross Asset Value at any time, or (z) REIT and its Subsidiaries make any
Investments other than those outlined in the Prospectus.

For the purposes of this §8.3, the Investment of REIT or its Subsidiaries in any
non-Wholly Owned Subsidiaries and Unconsolidated Affiliates will equal (without
duplication) the sum of such Person’s pro rata share of any Investments valued
at the GAAP book value.”

(o) By deleting in its entirety §9.4 of the Credit Agreement, and inserting in
lieu thereof the following:

“§9.4 Minimum Consolidated Tangible Net Worth. The Borrower will not at any time
permit Consolidated Tangible Net Worth to be less than the sum of
(i) $900,000,000.00, plus (ii) seventy-five percent (75%) of the sum of any
additional Net Offering Proceeds after the date of this Agreement.”

(p) By deleting the addresses for notices to the Borrower in §19 of the Credit
Agreement, and inserting in lieu thereof the following:

“If to the Borrower:

Carter/Validus Operating Partnership, LP

4890 W. Kennedy Blvd., Suite 650

Tampa, Florida 33609

Attn: Todd Sakow, Chief Financial Officer

Telecopy No.: (813) 287-0397

With a copy to:

Morris, Manning and Martin, LLP

1600 Atlanta Financial Center

3343 Peachtree Road, N.E.

Atlanta, Georgia 30326

Attn: Heath D. Linsky, Esq.

Telecopy No.: (404) 365-9532”

(q) By deleting the references to “Arranger” in each place where it appears in
§§7.4, 15, 16, 27 and 32, and inserting in lieu thereof the words “Joint Lead
Arrangers and Bookrunners”.

(r) By deleting in its entirety Schedule 1.1 of the Credit Agreement, and
inserting in lieu thereof Schedule 1.1 attached to this Amendment.

 

7



--------------------------------------------------------------------------------

3. Modification to Guaranty. Guarantors, Agent and the Lenders do hereby modify
and amend the Guaranty by deleting in its entirety paragraph (a) on page 1 of
the Guaranty, appearing on page 1 thereof, and inserting in lieu thereof the
following:

“(a) the full and prompt payment when due, whether by acceleration or otherwise,
either before or after maturity thereof, of (i) the Revolving Credit Notes made
by Borrower to the order of the Revolving Credit Lenders in the aggregate
principal face amount of up to Four Hundred Million and No/100 Dollars
($400,000,000.00), subject to increases resulting from increases in the Total
Revolving Credit Commitment to not more than $425,000,000.00 as provided in
Section 2.11 of the Credit Agreement, (ii) the Term Loan Notes made by Borrower
to the order of the Term Loan Lenders in the aggregate principal face amount of
up to Seventy-Five Million and No/100 Dollars ($75,000,000.00), subject to
increases resulting from increases in the Total Term Loan Commitment to not more
than $100,000,000.00 as provided in Section 2.11 of the Credit Agreement, and
(iii) the Swing Loan Note, made by the Borrower to the order of KeyBank in the
principal face amount of Ten Million and No/100 Dollars ($10,000,000.00),
together with interest as provided in the Revolving Credit Notes, the Term Loan
Notes and the Swing Loan Note and together with any replacements, supplements,
renewals, modifications, consolidations, restatements, increases and extensions
thereof; and”

4. Commitments; New Lenders.

(a) As of the “Effective Date” (as hereinafter defined) of this Amendment and
following satisfaction of all conditions thereto as provided herein, the amount
of each Lender’s Revolving Credit Commitment, Term Loan Commitment and Total
Commitment shall be the amount set forth on Schedule 1.1 attached hereto. In
connection with the Commitment Increase, each existing Lender shall be issued on
the Effective Date a replacement Revolving Credit Note in the principal face
amount of its Revolving Credit Commitment, which will be a “Revolving Credit
Note” under the Credit Agreement. Each such Revolving Credit Note shall provide
that it is a replacement for the existing Revolving Credit Note of each such
Revolving Credit Lender, and following the Effective Date each existing
Revolving Credit Lender will promptly return to Borrower its existing Revolving
Credit Note that is being replaced marked “Replaced”.

(b) In connection with the increase of the Revolving Credit Commitment pursuant
to this Amendment and §2.11 of the Credit Agreement, Fifth Third Bank, an Ohio
corporation, Hancock Bank, a trade name of Whitney Bank, Woodforest National
Bank, and Mega International Commercial Bank Co. Ltd. Silicon Valley Branch and
Renasant Bank (each a “New Lender”) shall on the Effective Date be issued a
Revolving Credit Note in the principal face amount of its Revolving Credit
Commitment, respectively, which will be a “Revolving Credit Note” under the
Credit Agreement, and on the Effective Date each New Lender shall be a Lender
under the Credit Agreement. Each New Lender makes and confirms to the Agent and
the

 

8



--------------------------------------------------------------------------------

other Lenders all of the representations, warranties and covenants of a Lender
under Articles 14 and 18 of the Loan Agreement. Without limiting the foregoing,
each New Lender (a) represents and warrants that it is legally authorized to,
and has full power and authority to, enter into this Amendment and perform its
obligations under this Amendment, the Credit Agreement and the other Loan
Documents; (b) confirms that it has received copies of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become a party to the Credit
Agreement; (c) agrees that it has made its own decision to become a Lender under
the Credit Agreement without reliance upon any Lender, Agent, Titled Agent or
any affiliate or subsidiary of any thereof, and has and will, independently and
without reliance upon any Lender, the Agent, any Titled Agent or any affiliate
or subsidiary of any thereof and based upon such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
evaluating the Loans, the Loan Documents, the creditworthiness of the Borrower
and the Guarantors and the value of any assets of the Borrower and the
Guarantors, and taking or not taking action under the Loan Documents;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Loan Documents; (e) agrees that, by this Amendment, such New Lender
has become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; (f) represents and warrants that such New Lender is
not a Person controlling, controlled by or under common control with, or which
is not otherwise free from influence or control by, any of the Borrower, REIT or
any other Guarantor and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender and (g) such New Lender has a net worth or unfunded capital
commitment as of the date hereof of not less than $100,000,000.00 unless waived
in writing by Borrower and Agent.

(c) By its signature below, each New Lender hereby agrees from and after the
Effective Date to perform all obligations as a Lender and with respect to its
Revolving Credit Commitment as set forth in this Amendment, the Credit Agreement
and the other Loan Documents, as if such New Lender were an original Lender and
signatory to the Credit Agreement, which obligations shall include, but shall
not be limited to, the obligation to make Revolving Credit Loans to the Borrower
with respect to its Revolving Credit Commitment as required under the Credit
Agreement, the obligation to pay amounts due in respect of Swing Loans as set
forth in §2.5 of the Credit Agreement, the obligation to pay amounts due in
respect of draws under Letters of Credit as required under §2.10 of the Credit
Agreement, and in any case the obligation to indemnify the Agent as provided
therein. Each New Lender acknowledges and confirms that its address for notices
and LIBOR Lending Office for Revolving Credit Loans is as set forth on the
signature pages hereto.

(d) On the Effective Date of this Amendment the outstanding principal balance of
the Revolving Credit Loans shall be reallocated among the Revolving Credit
Lenders such that the outstanding principal amount of Revolving Credit Loans
owed to each Revolving Credit Lender shall be equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the outstanding principal
amount of all Revolving Credit Loans. The participation interests of the
Revolving Credit Lenders in Swing Loans and Letters of Credit shall be similarly
adjusted. On the Effective Date, each of those Revolving Credit Lenders whose
Revolving Credit Commitment Percentage is increasing shall advance the funds to
the Agent and the funds so advanced shall be distributed among the Revolving
Credit Lenders whose Revolving Credit Commitment Percentage is decreasing as
necessary to accomplish the required reallocation of the outstanding Revolving
Credit Loans.

 

9



--------------------------------------------------------------------------------

5. References to Amended Documents. All references in the Loan Documents to the
Credit Agreement and the Guaranty amended in connection with this Amendment
shall be deemed a reference to the Credit Agreement and the Guaranty as modified
and amended herein.

6. Consent of Borrower and Guarantors. By execution of this Amendment,
Guarantors hereby expressly consent to the modifications and amendments relating
to the Credit Agreement and the Guaranty as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including, without limitation, the Guaranty), as modified and amended herein or
in connection with this Amendment, remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

7. Representations. Borrower and Guarantors represent and warrant to Agent and
the Lenders as follows:

(a) Authorization. The execution, delivery and performance of this Amendment and
the transactions contemplated hereby (i) are within the authority of Borrower
and Guarantors, (ii) have been duly authorized by all necessary proceedings on
the part of such Persons, (iii) do not and will not conflict with or result in
any breach or contravention of any provision of law, statute, rule or regulation
to which any of such Persons is subject or any judgment, order, writ,
injunction, license or permit applicable to such Persons, (iv) do not and will
not conflict with or constitute a default (whether with the passage of time or
the giving of notice, or both) under any provision of the partnership agreement
or certificate, certificate of formation, operating agreement, articles of
incorporation or other charter documents or bylaws of, or any mortgage,
indenture, agreement, contract or other instrument binding upon, any of such
Persons or any of its properties or to which any of such Persons is subject, and
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of such Persons, other
than the liens and encumbrances created by the Loan Documents.

(b) Enforceability. The execution and delivery of this Amendment are valid and
legally binding obligations of Borrower and Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and the
effect of general principles of equity.

(c) Approvals. The execution, delivery and performance of this Amendment and the
transactions contemplated hereby do not require the approval or consent of or
approval of any Person or the authorization, consent, approval of or any license
or permit issued by, or any filing or registration with, or the giving of any
notice to, any court, department, board, commission or other governmental agency
or authority other than those already obtained.

(d) Reaffirmation. Borrower and Guarantors reaffirm and restate as of the date
hereof each and every representation and warranty made by the Borrower, the
Guarantors

 

10



--------------------------------------------------------------------------------

and their respective Subsidiaries in the Loan Documents or otherwise made by or
on behalf of such Persons in connection therewith except for representations or
warranties that expressly relate to an earlier date.

8. No Default. By execution hereof, the Borrower and Guarantors certify that the
Borrower and Guarantors are and will be in compliance with all covenants under
the Loan Documents after the execution and delivery of this Amendment, and that
no Default or Event of Default has occurred and is continuing.

9. Waiver of Claims. Borrower and Guarantors acknowledge, represent and agree
that Borrower and Guarantors as of the date hereof have no defenses, setoffs,
claims, counterclaims or causes of action of any kind or nature whatsoever with
respect to the Loan Documents, the administration or funding of the Loans or
with respect to any acts or omissions of Agent or any of the Lenders, or any
past or present officers, agents or employees of Agent or any of the Lenders,
and each of Borrower and Guarantors does hereby expressly waive, release and
relinquish any and all such defenses, setoffs, claims, counterclaims and causes
of action, if any.

10. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Credit Agreement and the Guaranty amended in connection
herewith remain unaltered and in full force and effect, and the parties hereto
do hereby expressly ratify and confirm the Credit Agreement, the Guaranty and
other Loan Documents as modified and amended herein and therein. Guarantors
hereby consent to the terms of this Amendment and ratify the Guaranty. Nothing
in this Amendment or any other document delivered in connection herewith shall
be deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation, satisfaction, release, extinguishment or substitution of
the indebtedness evidenced by the Notes or the other obligations of Borrower and
Guarantors under the Loan Documents (including without limitation the Guaranty).

11. Counterparts. This Amendment may be executed in any number of counterparts
which shall together constitute but one and the same agreement.

12. Miscellaneous. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Credit Agreement.

13. Effective Date. The obligations of the undersigned parties under Sections 2,
3 and 4 of this Amendment shall be deemed effective and in full force and effect
(the “Effective Date”) only upon confirmation by the Agent of the satisfaction
of the following conditions:

(a) the execution and delivery of this Amendment by Borrower, Guarantors, Agent,
each New Lender, the Majority Lenders and each Lender whose Revolving Credit
Commitment is increasing or decreasing pursuant to this Amendment (and the
delivery to the Borrower of a copy of such fully-executed Amendment by the Agent
shall be evidence of satisfaction of this condition);

 

11



--------------------------------------------------------------------------------

(b) the delivery to Agent of an opinion of counsel to the Borrower and the
Guarantors addressed to the Agent and the Lenders dated as of the Effective Date
covering such matters as the Agent may reasonably request;

(c) the delivery to Agent of a Revolving Credit Note duly executed by the
Borrower in favor of each New Lender and each Lender with a Revolving Credit
Commitment in the amount set forth next to such Lender’s name on Schedule 1.1
attached hereto;

(d) receipt by Agent of evidence that the Borrower shall pay contemporaneously
with the Effective Date all fees (including legal fees) due and payable with
respect to this Amendment and the Commitment Increase;

(e) with respect to Borrower and each Guarantor, receipt by Agent of (i) such
resolutions, secretary’s and incumbency certificates, and organizational
documents, in each case as the Agent may reasonably request, and (ii) good
standing certificates for their respective state of incorporation or formation
issued not more than thirty (30) days prior to the Effective Date, in each case
as the Agent may reasonably request;

(f) such other conditions as Agent may require in its reasonable discretion.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

  BORROWER:   CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited
partnership   By:    Carter Validus Mission Critical REIT, Inc.,      a Maryland
corporation, its general partner      By:  

/s/ Todd M. Sakow

        Name:   Todd M. Sakow         Title:   Chief Financial Officer   

(CORPORATE SEAL)

  REIT:   CARTER VALIDUS MISSION CRITICAL REIT, INC., a Maryland corporation  
By:   

/s/ Todd M. Sakow

     Name:    Todd M. Sakow      Title:    Chief Financial Officer   

(CORPORATE SEAL)

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

   SUBSIDIARY GUARANTORS:    HC-2501 W WILLIAM CANNON DR, LLC    DC-19675 W. TEN
MILE, LLC    DC-1221 COIT ROAD, LLC    DC-5000 BOWEN ROAD, LLC    HC-8451 PEARL
STREET, LLC    HC-3873 N. PARKVIEW DRIVE, LLC    DC-2 CHRISTIE HEIGHTS, LLC   
HC-2257 KARISA DRIVE, LLC    HC-239 S. MOUNTAIN BOULEVARD MANAGEMENT, LLC   
DC-15 SHATTUCK ROAD, LLC    DC-5150 MCCRIMMON PARKWAY, LLC    HC-1940 TOWN PARK
BOULEVARD, LLC    HC-1946 TOWN PARK BOULEVARD, LLC    HC-17322 RED OAK DRIVE,
LLC    DC-N15W24250 RIVERWOOD DRIVE, LLC    HC-10323 STATE HIGHWAY 151, LLC   
HC-5101 MEDICAL DRIVE, LLC    HC-5330 N. LOOP 1604 WEST, LLC    HC-3436 MASONIC
DRIVE, LLC    HC-42570 SOUTH AIRPORT ROAD, LLC    DC-1805 CENTER PARK DRIVE, LLC
   DC-615 NORTH 48TH STREET, LLC    DC-8521 EAST PRINCESS DRIVE, LLC   
HCP-SELECT MEDICAL, LLC    HC-1101 KALISTE SALOOM ROAD, LLC    HC-116 EDDIE
DOWLING HIGHWAY, LLC    DC-1099 WALNUT RIDGE DRIVE, LLC    HCP-DERMATOLOGY
ASSOCIATES, LLC    DC-1001 WINDWARD CONCOURSE, LLC    HC-800 EAST 68TH STREET,
LLC    DC-1650 UNION HILL ROAD, LLC   

HCP-RTS, LLC,

each a Delaware limited liability company

   By:    Carter/Validus Operating Partnership, LP, a Delaware limited
partnership, their sole member       By:    Carter Validus Mission Critical
REIT, Inc., a Maryland corporation, its general partner          By:   

/s/ Todd M. Sakow

            Name:    Todd M. Sakow             Title:    Chief Financial Officer
  

(CORPORATE SEAL)

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

   HC-239 S. MOUNTAIN BOULEVARD, LP, a Delaware limited partnership    By:   
HC-239 S. Mountain Boulevard Management, LLC, a Delaware limited liability
company, its sole general partner       By:    Carter/Validus Operating
Partnership, LP,


a Delaware limited partnership, its sole member

         By:   

Carter Validus Mission Critical REIT,

Inc., a Maryland corporation, its General Partner

            By:   

/s/ Todd M. Sakow

               Name:    Todd M. Sakow                Title:    Chief Financial
Officer

(CORPORATE SEAL)

      GREEN MEDICAL INVESTORS, LLP, a Florida limited liability limited
partnership    By:    HC-1946 Town Park Boulevard, LLC, a Delaware limited
liability company, its general partner       By:    Carter/Validus Operating
Partnership, LP, a Delaware limited partnership, its sole member          By:   
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner          By:   

/s/ Todd M. Sakow

               Name:    Todd M. Sakow                Title:    Chief Financial
Officer   

(CORPORATE SEAL)

  

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

   GREEN WELLNESS INVESTORS, LLP, a Florida limited liability limited
partnership    By:    HC-1940 Town Park Boulevard, LLC, a Delaware limited
liability company, its general partner       By:    Carter/Validus Operating
Partnership, LP, a Delaware limited partnership, its sole member          By:   
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its general
partner             By:   

/s/ Todd M. Sakow

               Name:    Todd M. Sakow                Title:    Chief Financial
Officer

(CORPORATE SEAL)

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

   HC-77-840 FLORA ROAD, LLC       HC-40055 BOB HOPE DRIVE, LLC       HC-5829 29
PALMS HIGHWAY, LLC       HC-8991 BRIGHTON LANE, LLC       HC-6555 CORTEZ, LLC   
   HC-601 REDSTONE AVENUE WEST, LLC       HC-2270 COLONIAL BLVD, LLC      
HC-2234 COLONIAL BLVD, LLC       HC-1026 MAR WALT DRIVE, NW, LLC       HC-7751
BAYMEADOWS RD. E., LLC       HC-1120 LEE BOULEVARD, LLC       HC-8625 COLLIER
BLVD., LLC       HC-6879 US HIGHWAY 98 WEST, LLC       HC-7850 N. UNIVERSITY
DRIVE, LLC       HC-#2 PHYSICIANS PARK DR., LLC       HC-52 NORTH PECOS ROAD,
LLC       HC-6160 S. FORT APACHE ROAD, LLC       HC-187 SKYLAR DRIVE, LLC      
HC-860 PARKVIEW DRIVE NORTH, UNITS A&B, LLC      

HC-6310 HEALTH PKWY, UNITS 100 & 200, LLC,

each a Delaware limited liability company

            By:    HCP-RTS, LLC, a Delaware limited liability company, their
sole member       By:    Carter/Validus Operating Partnership, LP, a Delaware
limited partnership, its sole member          By:    Carter Validus Mission
Critical REIT, Inc., a Maryland corporation, its general partner               
By:   

/s/ Todd M. Sakow

                  Name:    Todd M. Sakow                   Title:    Chief
Financial Officer

(CORPORATE SEAL)

[INCLUDE ADDITIONAL SUBSIDIARY GUARANTORS]

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

AGENT AND LENDERS: KEYBANK NATIONAL ASSOCIATION, individually and as Agent By:  

/s/ Kristin Centracchio

Name:   Kristin Centracchio Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., individually and as Co-Syndication Agent By:  

/s/ Christopher J. Thompson

Name:   Christopher J. Thompson Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, individually and as Documentation Agent By:  

/s/ Todd Gordon

Name:   Todd Gordon Title:   Managing Director

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

SUNTRUST BANK, individually and as Co-Syndication Agent By:  

/s/ Danny Stover

Name:   Danny Stover Title:   First Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

RBS CITIZENS, N.A. By:  

/s/ Brad Bindas

Name:   Brad Bindas Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

SYNOVUS BANK By:  

/s/ David W. Bowman

Name:   David W. Bowman Title:   Director

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

CADENCE BANK, N.A. By:  

/s/ Drew Healy

Name:   Drew Healy Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

TEXAS CAPITAL BANK, N.A. By:  

/s/ Rob Delph

Name:   Rob Delph Title:   Executive Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio corporation, individually and as Co-Syndication Agent
By:  

/s/ John Reynolds

Name:   John Reynolds Title:   Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

EASTERN BANK
By:  

/s/ Jared H. Ward

Name:   Jared H. Ward Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

UNITED COMMUNITY BANK By:  

/s/ Charles D. Chamberlain

Name:   Charles D. Chamberlain Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

HANCOCK BANK, a trade name of Whitney Bank By:  

/s/ Brian Hendricks

Name:   Brian Hendricks Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

WOODFOREST NATIONAL BANK By:  

/s/ Christin Allphin

Name:   Christin Allphin Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD. SILICON VALLEY BRANCH By:  

/s/ Nian Tyz Yeh

Name:   Nian Tyz Yeh Title:   V.P. & G.M.

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/CV Reit I: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

AMERICAN MOMENTUM BANK By:  

/s/ Teresa Eoff

Name:   Teresa Eoff Title:   Senior Vice President

[SIGNATURES CONTINUED ON NEXT PAGE]

 

KeyBank/Carter Validus: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

RENASANT BANK By:  

/s/ Craig Gardella

Name:   Craig Gardella Title:   Executive Vice President

 

KeyBank/Carter Validus: Signature Page to First Amendment to

Second Amended and Restated Credit Agreement and Amendment To Other Loan
Documents



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

REVOLVING CREDIT COMMITMENTS

 

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 50,950,000.00         12.7375 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Ave, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telecopy: 301-280-0299

Telephone: 301-280-0215

   $ 50,950,000.00         12.7375 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 50,950,000.00         12.7375 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 50,950,000.00         12.7375 % 

LIBOR Lending Office

Same as Above

     

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Attn: Brad Bindas

Telephone: 216-277-0507

Facsimile: 216-277-7577

   $ 31,800,000.00         7.95 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 28,350,000.00         7.0875 % 

LIBOR Lending Office

Same as Above

     

Cadence Bank, N.A.

3100 West End, Suite 175

Nashville, Tennessee 37203

Attn: Drew Healy

Telephone: 615-245-0209

Facsimile:                     

   $ 26,100,000.00         6.525 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 26,100,000.00         6.525 % 

LIBOR Lending Office

Same as Above

     

Fifth Third Bank

1000 Town Center MD JTWN4I

Southfield, Michigan 48075

Attn: Chris Roper

Telephone: 248-603-0128

Facsimile: 248-603-0583

   $ 22,450,000.00         5.6125 % 

LIBOR Lending Office

Same as Above

     

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 14,150,000.00         3.5375 % 

LIBOR Lending Office

Same as Above

     

United Community Bank

40 W. Broad Street, Suite 510

Greenville, South Carolina 29601

Attn: Charles D. Chamberlain

Telephone:                    

Facsimile:                    

   $ 11,900,000.00         2.975 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

Hancock Bank

2202 N. Westshore Blvd., Suite 150
Tampa, Florida 33607

Attn: Laura Musella

Telephone: 727-287-3219

Facsimile: 813-877-7481

   $ 11,225,000.00         2.80625 % 

LIBOR Lending Office

Same as Above

     

Woodforest National Bank

25234 Grogans Mill Road, Suite 450

The Woodlands, Texas 77380

Attn: Laurie Blanton

Telephone: 832-375-2122

Facsimile: 832-375-3122

   $ 8,975,000.00         2.24375 % 

LIBOR Lending Office

Same as Above

     

Renasant Bank

1820 West End Avenue

Nashville, Tennessee 37203

Attn: Craig Gardella

Telephone: 615-234-1625

Facsimile: 615-340-3027

   $ 6,700,000.00         1.675 % 

LIBOR Lending Office

Same as Above

     

Mega International Commercial Bank Co.,
Ltd. Silicon Valley Branch

333 W. San Carlos Street, Suite 100

San Jose, California 95110

Attn: Christine Ma

Telephone: 408-283-1888

Facsimile: 408-283-1678

   $ 4,500,000.00         1.125 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

Name and Address

   Revolving Credit
Commitment      Revolving Credit
Commitment Percentage  

American Momentum Bank

One Momentum Boulevard

College Station, Texas 77845

Attn: Teresa Eoff

Telephone: 979-599-9374

Facsimile: 979-599-5019

   $ 3,950,000.00         0.9875 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

  TOTAL    $ 400,000,000.00         100.0 %    

 

 

    

 

 

 

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

TERM LOAN COMMITMENTS

 

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telephone: 301-280-0215

Facsimile: 301-280-0299

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 10,275,000.00         13.70 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 1



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Attn: Brad Bindas

Telephone: 216-277-0507

Facsimile: 216-277-7577

   $ 8,200,000.00         10.93333333 % 

LIBOR Lending Office

Same as Above

     

Cadence Bank, N.A.

3100 West End, Suite 175

Nashville, Tennessee 37203

Attn: Drew Healy

Telephone: 615-245-0209

Facsimile:                     

   $ 6,150,000.00         8.20 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 6,150,000.00         8.20 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 6,150,000.00         8.20 % 

LIBOR Lending Office

Same as Above

     

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 3,100,000.00         4.13333333 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 2



--------------------------------------------------------------------------------

Name and Address

   Term Loan
Commitment      Term Loan
Commitment Percentage  

United Community Bank

40 W. Broad St. Suite 510

Greenville, South Carolina 29601

Attn: Charles D. Chamberlain

Telephone:                    

Facsimile:                    

   $ 3,100,000.00         4.13333333 % 

LIBOR Lending Office

Same as Above

     

American Momentum Bank

One Momentum Boulevard

College Station, Texas 77845

Attn: Teresa Eoff

Telephone: 979-599-9374

Facsimile: 979-599-5019

   $ 1,050,000.00         1.40 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

  TOTAL    $ 75,000,000.00         100.0 %    

 

 

    

 

 

 

 

Schedule 1.1 – Page 3



--------------------------------------------------------------------------------

TOTAL COMMITMENTS

 

Name and Address

   Total Commitment      Total Commitment
Percentage  

KeyBank National Association

1200 Abernathy Road, N.E., Suite 1550

Atlanta, Georgia 30328

Attention: Daniel Stegemoeller

Telephone: 770-510-2102

Facsimile: 770-510-2195

   $ 61,225,000.00         12.889473684 % 

LIBOR Lending Office

Same as Above

     

Capital One, National Association

4445 Willard Avenue, 6th Floor

Chevy Chase, Maryland 20815

Attn: Nathan Brenneman

Telephone: 301-280-0215

Facsimile: 301-280-0299

   $ 61,225,000.00         12.889473684 % 

LIBOR Lending Office

Same as Above

     

Bank of America, N.A.

One Bank of America Plaza

421 Fayetteville Street, Suite 1706

Raleigh, North Carolina 27601

Attn: Patricia H. Gardenhire

Telephone: 919-829-6683

Facsimile: 919-829-6713

   $ 61,225,000.00         12.889473684 % 

LIBOR Lending Office

Same as Above

     

SunTrust Bank

8330 Boone Boulevard, Suite 800

Vienna, Virginia 22812

Attn: Nancy B. Richards

Telephone: 703-442-1557

Facsimile: 703-442-1570

   $ 61,225,000.00         12.889473684 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 4



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total Commitment
Percentage  

RBS Citizens, N.A.

1215 Superior Avenue

Cleveland, Ohio 44114

Attn: Brad Bindas

Telephone: 216-277-0507

Facsimile: 216-277-7577

   $ 40,000,000.00         8.421052632 % 

LIBOR Lending Office

Same as Above

     

Synovus Bank

800 Shades Creek Parkway

Birmingham, Alabama 35209

Attention: Virgie Johnson

Telephone: 205-868-4840

Facsimile: 205-868-4749

   $ 34,500,000.00         7.263157895 % 

LIBOR Lending Office

Same as Above

     

Cadence Bank, N.A.

3100 West End, Suite 175

Nashville, Tennessee 37203

Attn: Drew Healy

Telephone: 615-245-0209

Facsimile:                     

   $ 32,250,000.00         6.789473684 % 

LIBOR Lending Office

Same as Above

     

Texas Capital Bank, N.A.

2000 McKinney Avenue, Suite 700

Dallas, Texas 75201

Attention: Rob Delph

Telephone: 214-932-6607

Facsimile: 214-932-6864

   $ 32,250,000.00         6.789473684 % 

LIBOR Lending Office

Same as Above

     

Fifth Third Bank

1000 Town Center MD JTWN4I

Southfield, Michigan 48075

Attn: Chris Roper

Telephone: 248-603-0128

Facsimile: 248-603-0583

   $ 22,450,000.00         4.726315789 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 5



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total Commitment
Percentage  

Eastern Bank

605 Broadway, LF-24

Saugus, Massachusetts 01906

Attn: Jared H. Ward

Telephone: 781-581-4261

Facsimile: 781-581-4225

   $ 17,250,000.00         3.631578947 % 

LIBOR Lending Office

Same as Above

     

United Community Bank

40 W. Broad Street, Suite 510

Greenville, South Carolina 29601

Attn: Charles D. Chamberlain

Telephone:                    

Facsimile:                    

   $ 15,000,000.00         3.157894737 % 

LIBOR Lending Office

Same as Above

     

Hancock Bank

2202 N. Westshore Blvd., Suite 150

Tampa, Florida 33607

Attn: Laura Musella

Telephone: 727-287-3219

Facsimile: 813-877-7481

   $ 11,225,000.00         2.363157895 % 

LIBOR Lending Office

Same as Above

     

Woodforest National Bank

25234 Grogans Mill Road, Suite 450

The Woodlands, Texas 77380

Attn: Laurie Blanton

Telephone: 832-375-2122

Facsimile: 832-375-3122

   $ 8,975,000.00         1.889473684 % 

LIBOR Lending Office

Same as Above

     

 

Schedule 1.1 – Page 6



--------------------------------------------------------------------------------

Name and Address

   Total Commitment      Total Commitment
Percentage  

Renasant Bank

1820 West End Avenue

Nashville, Tennessee 37203

Attn: Craig Gardella

Telephone: 615-234-1625

Facsimile: 615-340-3027

   $ 6,700,000.00         1.410256316 % 

LIBOR Lending Office

Same as Above

     

American Momentum Bank

One Momentum Boulevard

College Station, Texas 77845

Attn: Teresa Eoff

Telephone: 979-599-9374

Facsimile: 979-599-5019

   $ 5,000,000.00         1.052631579 % 

LIBOR Lending Office

Same as Above

     

Mega International Commercial Bank Co.,

Ltd. Silicon Valley Branch

333 W. San Carlos Street, Suite 100

San Jose, California 95110

Attn: Christine Ma

Telephone: 408-283-1888

Facsimile: 408-283-1678

   $ 4,500,000.00         0.947368421 % 

LIBOR Lending Office

Same as Above

        

 

 

    

 

 

  TOTAL    $ 475,000,000.00         100.0 %    

 

 

    

 

 

 

 

Schedule 1.1 – Page 7